TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00047-CR
NO. 03-05-00048-CR




Raymond Walton, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NOS. 55354 & 55355, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In these causes, appellant Raymond Walton pleaded guilty to engaging in organized
criminal activity for the purpose of committing burglary of a habitation and arson.  See Tex. Pen.
Code Ann. § 71.02 (West Supp. 2004-05).  The trial court imposed prison sentences of thirty and
forty years.
Appellant’s court-appointed attorney filed briefs concluding that the appeals are
frivolous and without merit.  The briefs meet the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel’s briefs and was advised of his right to
examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel’s briefs and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the appeals.
Counsel’s motions to withdraw are granted.
The judgments of conviction are affirmed.
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   July 12, 2005
Do Not Publish